NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          AUG 2 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MIGUEL ANGEL CAB PEREZ;                          No. 08-72592
CLAUDIA COLON BARRIOS,
                                                 Agency Nos.         A097-854-221
               Petitioners,                                          A097-854-222

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 1, 2011 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Miguel Angel Cab Perez and Claudia Colon Barrios, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s (“IJ”) decision denying their application

for asylum, withholding of removal, and relief under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85

(9th Cir. 2006), and we deny the petition for review.

      Petitioners do not challenge the agency’s dispositive finding that their

application for asylum was untimely. Accordingly, their asylum claim fails.

      Petitioners do not contend that they suffered past persecution. Substantial

evidence supports the agency’s finding that petitioners failed to establish they have

a clear probability of future harm based on their evangelical Christian religion

because the record shows that problems for evangelical Christians are localized to

particular areas. See Fakhry v. Mukasey, 524 F.3d 1057, 1065-66 (9th Cir. 2008).

We decline to consider the documents attached to petitioners’ opening brief

because they are not part of the administrative record. See Fisher v. INS, 79 F.3d

955, 963 (9th Cir. 1996) (en banc).

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because petitioners failed to establish that it is more likely than not they will be

tortured by or with the acquiescence of the government of Mexico. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                            2                                     08-72592